FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 07-10233
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-86-20083-RMW
RONALD J. GIANELLI,
                                              OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
         for the Northern District of California
       Ronald M. Whyte, District Judge, Presiding

                  Argued and Submitted
       February 12, 2008—San Francisco, California

                   Filed March 20, 2008

  Before: William C. Canby, Jr., David R. Thompson, and
           Milan D. Smith, Jr., Circuit Judges.

               Opinion by Judge Thompson




                           2679
                 UNITED STATES v. GIANELLI           2681


                       COUNSEL

Patrick James Sullivan, Oakland, California, for the
defendant-appellant.

Richard A. Friedman, United States Department of Justice,
Washington, D.C., for the plaintiff-appellee.


                        OPINION

THOMPSON, Senior Circuit Judge:

  In May of 1987, Ronald J. Gianelli (“Gianelli”) pleaded
guilty to one count of mail fraud, 18 U.S.C. § 1341 (“mail
2682               UNITED STATES v. GIANELLI
fraud”), in the Northern District of California. As part of his
sentence he was ordered to pay restitution to the federal gov-
ernment in the amount of $125,000. Gianelli did not appeal
that judgment.

   Gianelli now appeals a May 2007 district court order rein-
stating an October 17, 2001 Order Imposing Payment Plan
aimed at collecting the remaining amount of restitution owed.
Gianelli contends that the government is barred from enforc-
ing the restitution judgment because ten years from the date
of that judgment passed on May 13, 1997, and California state
law precludes enforcement of a judgment after that period of
time. He further argues that the original $125,000 restitution
amount was improper because it was not predicated upon the
government’s actual loss, as required by Hughey v. United
States, 495 U.S. 411 (1990).

   We have jurisdiction under 28 U.S.C. § 1291. We conclude
that Gianelli waived the right to appeal the amount of the res-
titution order by failing to file a direct appeal, and we affirm
the district court’s May 1, 2007 order reinstating the October
17, 2001 payment plan.

                    I.   BACKGROUND

   An indictment filed on July 31, 1986, in the United States
District Court for the Northern District of California charged
Gianelli with six counts of mail fraud, conspiracy to defraud
the United States, and 17 counts of receiving kickbacks on
subcontracts for Defense Department procurement contracts.
Gianelli pleaded guilty to one count of mail fraud. The
remaining counts were dismissed. He was sentenced on May
13, 1987 to five years of imprisonment, with all but six
months suspended, and ordered to pay $125,000 in restitution
to the United States. The remaining counts were dismissed.

  On October 29, 1991, while Gianelli was on probation, he
entered into an agreement with the Probation Office that he
                      UNITED STATES v. GIANELLI                      2683
would make payments of $100 per month toward the satisfac-
tion of his restitution debt. Gianelli substantially made the
payments as agreed. Then, on December 15, 1999, in an
attempt to satisfy the outstanding balance of $109,300, the
government applied for a writ of execution under the Federal
Debt Collection Procedures Act, 28 U.S.C. § 3203. The gov-
ernment wanted to levy the writ on a house and 52 acres of
land belonging to Gianelli. After numerous objections, the
district court, by a September 19, 2001 order, adopted the
magistrate judge’s finding that the United States was “entitled
to issuance of the writ,” but the court suggested an alternative
payment plan by which “in lieu of execution . . . it would be
just . . . to allow [Gianelli] to pay his debt in monthly install-
ments, including interest so as to provide the United States
with the full value to which it is entitled . . . .”

   On September 25, 2001, Gianelli agreed to the installment
payment alternative, but expressly reserved his objection to
the government’s right to collect his restitution obligation. On
October 17, 2001, the district court entered the installment
payment order. On October 26, 2001, Gianelli timely filed his
notice of appeal from that order. Gianelli argued that the dis-
trict court lacked authority to order him to make further pay-
ment on his restitution obligation because under California
state law that obligation expired in 1997, ten years after the
restitution judgment in the case.

   On February 3, 2003, we vacated the district court’s Octo-
ber 17, 2001 installment payment order, and remanded for
further proceedings to determine whether restitution was
ordered under the Federal Probation Act (“FPA”)1, or the Vic-
tim Witness Protection Act (“VWPA”).2 See United States v.
  1
    18 U.S.C. § 3651, repealed by Sentencing Reform Act of 1984, Pub.
L. No. 98-473, § 212(a)(2), 98 Stat. 1837 (1984) (effective Nov. 1, 1987).
  2
    Pub. L. No. 97-291, § 5(a), 96 Stat. 1248 (1982) (codified at 18 U.S.C.
§§ 3579(h) & 3580), renumbered by Sentencing Reform Act of 1984, Pub.
L. No. 98-473, § 212(a)(1), 98 Stat. 1837 (1984) (now at 18 U.S.C.
§§ 3663 and 3664).
2684                 UNITED STATES v. GIANELLI
Gianelli, 55 Fed. App’x. 831, 832 & n.1 (9th Cir. 2003). We
did not reach the question whether the restitution obligation
was still extant. Id.

   On remand, the district court determined that the statutory
basis for the restitution order was the VWPA. The district
court then entered its May 1, 2007 order, reinstating the Octo-
ber 17, 2001 payment plan. The district court found that Gia-
nelli had waived his argument as to the propriety of the
amount of restitution by failing to appeal the 1987 judgment.
The district court thus declined to consider Gianelli’s argu-
ment that the original $125,000 restitution amount was not the
government’s actual loss as required by the VWPA under
Hughey, 495 U.S. 411. The district court determined that the
“VWPA did not at the time of defendant’s offense limit the
time in which [restitution] could be enforced.” The district
court also noted that “[d]uring the pendency of this remand
. . . the United States received payment of $80,901.88 from
the [voluntary] escrow sale of [Gianelli’s] real property . . .
[and] [t]he parties have stipulated that if the court finds that
the restitution order is not time-barred . . . these funds will be
applied to and fully satisfy defendant’s restitution debt, absent
a contrary order from the court of appeals.” Gianelli now
appeals this May 1, 2007 order.

               II.   STANDARD OF REVIEW

   We review de novo questions of statutory interpretation.
United States v. Horvath, 492 F.3d 1075, 1077 (9th Cir.
2007). “Whether an appellant has waived his statutory right
to appeal is [also] a matter of law reviewed de novo.” United
States v. Shimoda, 334 F.3d 846, 848 (9th Cir. 2003) (internal
citations omitted).

                       III.   DISCUSSION

  A.   Enforcement of Restitution under the VWPA

  On remand, the district court determined that the restitution
order was predicated upon the VWPA. Gianelli does not dis-
                   UNITED STATES v. GIANELLI                  2685
pute this determination. He argues that, under the then exist-
ing version of the VWPA, the government is forbidden from
collecting the balance of his restitution debt because under
California state law the ability to collect the restitution bal-
ance expired ten years after the date of his conviction.

   [1] The applicable version of the VWPA gave no explicit
time limit for the enforcement of judgments under it. The Act
provided that, “An order of restitution may be enforced by the
United States or a victim named in the order to receive the
restitution in the same manner as a judgment in a civil
action.” 18 U.S.C. § 3579(h), renumbered by Sentencing
Reform Act of 1984, Pub. L. No. 98-473, § 212(a)(1), 98 Stat.
1837 (1984), repealed by Antiterrorism & Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, § 205(a)(2), 110
Stat. 1214, 1230 (1996). To determine what this provision
means, Gianelli relies upon Federal Rule of Civil Procedure
69(a)(1) which provides:

    A money judgment is enforced by a writ of execu-
    tion, unless the court directs otherwise. The proce-
    dure     on    execution—and       in     proceedings
    supplementary to and in aid of judgment or
    execution—must accord with the procedure of the
    state where the court is located, but a federal statute
    governs to the extent it applies.

(emphasis added). Gianelli also points out that the law of Cal-
ifornia, which is the “state where the court [in his case] is
located,” provides,

    Except as otherwise provided by statute, upon the
    expiration of 10 years after the date of entry of a
    money judgment or a judgment for possession or
    sale of property: (a) The judgment may not be
    enforced. (b) All enforcement procedures pursuant to
    the judgment or to a writ or order issued pursuant to
    the judgment shall cease. (c) Any lien created by an
2686                UNITED STATES v. GIANELLI
      enforcement procedure pursuant to the judgment is
      extinguished.

Cal. Civ. Proc. Code § 683.02 (1987). In view of this, Gianelli
argues that the government may no longer collect restitution
from him, because ten years after the date of entry of the resti-
tution judgment passed on May 13, 1997.3

   [2] The government and the district court, however, argue
persuasively that 18 U.S.C. § 3579(h) cannot be interpreted to
constrain the federal government’s ability to enforce its own
restitution judgments because, “as a sovereign, the United
States is subject to a limitations period only when Congress
has expressly created one.” United States v. Thornburg, 82
F.3d 886, 893 (9th Cir. 1996) (citing Guaranty Trust Co. v.
United States, 304 U.S. 126, 133 (1938), and quoting United
States v. Dos Cabezas Corp., 995 F.2d 1486, 1489 (9th Cir.
1993) (“In the absence of a federal statute expressly imposing
or adopting one, the United States is not bound by any limita-
tions period.”)); see also United States. v. Overman, 424 F.2d
1142, 1147 n.7 (9th Cir. 1970) (concluding that enforcement
of a federal tax lien was not subject to state limitations, and
pointing out “the established rule that a state statute of limita-
tion cannot run against the United States” without permission
of a federal statute) (citing United States v. Summerlin, 310
U.S. 414, 416 (1940)); Smith v. United States, 143 F.2d 228,
229 (9th Cir. 1944) (interpreting statutory language which
provided that a judgment imposing a fine could be enforced,
“in like manner as judgments in civil cases are enforced,” as
imposing no limitation on the federal government’s ability to
enforce the judgment and explaining “[i]n the absence of a
specific act of Congress to the contrary, state statutes of limi-
tation do not bind the sovereign”).

  [3] We agree with the position of the district court. Because
no federal statute expressly permits state statutes of limita-
  3
   Judgment was entered in his case on May 13, 1987.
                       UNITED STATES v. GIANELLI                       2687
tions to constrain the government’s ability to enforce a judg-
ment granted under the VWPA, Gianelli’s argument that the
government lacks the ability to enforce the restitution order
after the passage of ten years fails.

  B.    Appeal of Restitution Amount

   Gianelli also argues that the sentencing portion of the 1987
judgment that required him to pay restitution in the amount of
$125,000 was improper under Hughey. Interpreting 18 U.S.C.
§§ 3579 and 3580 in Hughey, the Supreme Court held that
“the language and structure of the Act make plain Congress’
intent to authorize an award of restitution only for the loss
caused by the specific conduct that is the basis of the offense
of conviction.” Hughey, 495 U.S. at 413.

   [4] Gianelli was sentenced on May 13, 1987. He never
appealed that sentence. The first time he filed an appeal
related to his case was October 26, 2001. In that appeal, he
challenged the October 17, 2001 district court Order Imposing
Payment Plan for his outstanding restitution balance.4

   [5] Gianelli waived his ability to appeal the amount of resti-
tution ordered in the 1987 judgment by failing to file a direct
appeal from that judgment. See United States v. James, 109
F.3d 597, 599 (9th Cir. 1997) (concluding that where a defen-
dant fails to raise an issue in his first direct appeal he waives
the issue); United States v. Schlesinger, 49 F.3d 483, 485 (9th
Cir. 1994) (concluding that “nonconstitutional sentencing
errors that have not been raised on direct appeal have been
waived and generally may not be reviewed by way of [a
  4
    Gianelli raised his Hughey objection in his reply brief related to that
2001 appeal. This does not affect the outcome of his case. In addition to
the fact that arguments raised for the first time in a reply brief are gener-
ally considered waived, Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th
Cir. 1990), as discussed below, Gianelli waived his ability to appeal the
amount of his restitution judgment by not timely appealing that judgment.
2688                   UNITED STATES v. GIANELLI
habeas petition]”). But see United States v. Broughton-Jones,
71 F.3d 1143, 1147 (4th Cir. 1995) (holding, in the context of
a valid waiver of appeal executed pursuant to a plea agree-
ment, that “[b]ecause a restitution order imposed when it is
not authorized by the VWPA is no less illegal than a sentence
of imprisonment that exceeds the statutory maximum, appeals
challenging the legality of restitution orders are . . . outside
the scope of a defendant’s otherwise valid appeal waiver.”)
(internal quotation marks omitted).

   [6] While Gianelli has not asserted any authority under
which he might bring a collateral attack of the restitution
order, in the somewhat analogous context of federal habeas
relief, 28 U.S.C. § 2255, “an error of law [or fact] does not
provide a basis for collateral attack unless the claimed error
constituted a fundamental defect which inherently results in a
complete miscarriage of justice.”5 United States v. Addonizio,
442 U.S. 178, 185-87 (1979) (internal citations and quotation
marks omitted) (noting that a “complete miscarriage of jus-
tice” would occur if a court refused to vacate a sentence
where the conduct for which a defendant was convicted was
subsequently made legal) (citing Davis v. United States, 417
U.S. 333 (1974)). See also United States v. Wilcox, 640 F.2d
970, 973 (9th Cir. 1981) (“Errors of law which might require
reversal of a conviction or sentence on appeal do not neces-
sarily provide a basis for [habeas relief].”).

   [7] The indictment which contained the count to which
Gianelli pleaded guilty alleged that Gianelli and others, as a
result of an illegal scheme, received approximately $160,000
in cash. The sentencing court, by way of the Presentence
Report, was aware of this amount, and was aware of Gianel-
li’s assets, income, and liabilities. The Presentence Report
  5
   Gianelli cannot present his claim for relief from the restitution order as
a habeas petition because he is not seeking release from custody, and
because review of restitution orders is not properly brought in a habeas
petition. See United States v. Thiele, 314 F.3d 399, 401 (9th Cir. 2002).
                   UNITED STATES v. GIANELLI                 2689
also indicated that Gianelli “appears to have used approxi-
mately $50,000 from the kickback scheme in the purchase of
his current residence in 1983,” and that Gianelli “appears to
have been the primary mover of the scheme, and without his
knowledge and cooperation the scheme could not have been
carried out.” In addition, after our remand in Gianelli’s appeal
of the October 17, 2001 order, the district court noted,
“[d]uring the pendency of this remand . . . the United States
received payment of $80,901.88 from the [voluntary] escrow
sale of [Gianelli’s] real property . . . . The parties have stipu-
lated that if the court finds that the restitution order is not
time-barred . . . these funds will be applied to and fully satisfy
defendant’s restitution debt, absent a contrary order from the
court of appeals.” In light of these factors, it would not be a
“complete miscarriage of justice” if Gianelli were precluded
from collaterally attacking the amount of his restitution obli-
gation.

   Gianelli argues that his right to challenge the amount of the
restitution judgment should not be forfeited by reason of his
failure to file a direct appeal back in 1987 because the deci-
sion in Hughey did not come down until 1990. This argument
is unpersuasive.

  In 1987 when Gianelli was sentenced, the VWPA provided,

    The court, in determining whether to order restitu-
    tion under section 3579 of this title and the amount
    of such restitution, shall consider the amount of the
    loss sustained by any victim as a result of the
    offense, the financial resources of the defendant, the
    financial needs and earning ability of the defendant
    and the defendant’s dependents, and such other fac-
    tors as the court deems appropriate.

Hughey, 495 U.S. at 416-17 (quoting 18 U.S.C. § 3580(a)
(1982)) (emphasis added). The Hughey court simply reaf-
firmed what the Act had already “ma[d]e plain,” that it was
2690               UNITED STATES v. GIANELLI
“Congress’ intent to authorize an award of restitution only for
the loss caused by the specific conduct that is the basis of the
offense of conviction.” Id. at 413. If Gianelli thought the
amount of restitution ordered was inappropriate back in 1987,
he could have appealed that order. See Schlesinger, 49 F.3d
at 486 (holding that failure to raise an issue on direct appeal
was not excusable where “there is absolutely no reason why
[the defendant] should not have known of, and been able to
appeal, the alleged errors immediately”) (internal quotation
marks omitted).

   Gianelli further argues that he could not have appealed the
amount of the restitution order earlier because it was not until
May 2007 that the district court determined the VWPA was
the basis for the order. This argument is likewise unpersua-
sive. The two possible bases for the restitution order in 1987
were the VWPA and the FPA. See Gianelli, 55 Fed. App’x.
at 832. As we have previously stated, Giannelli could have
appealed the amount of the restitution order under the VWPA
if he had been inclined to bring that appeal in 1987. In addi-
tion, at the time of Gianelli’s sentencing in May 1987, the
FPA provided that a defendant “[m]ay be required to make
restitution or reparation to aggrieved parties for actual dam-
ages or loss caused by the offense for which conviction was
had.” 18 U.S.C.A. § 3651 (repealed Nov. 1, 1987). If Gianelli
had been inclined, when he was sentenced, to challenge the
amount of his restitution obligation on the ground he now
asserts, he could have done so under the then express lan-
guage of the FPA. See Schlesinger, 49 F.3d at 486.

                    IV.   CONCLUSION

   [8] Because the VWPA does not express the intent that the
federal government will be bound by state statutes of limita-
tions in the enforcement of restitution judgments, and because
neither that Act nor any other federal statute limits the time
for enforcement of restitution judgments under the VWPA,
the government may enforce against Gianelli the VWPA resti-
                  UNITED STATES v. GIANELLI             2691
tution judgment at any time. Gianelli waived his objection to
the amount of the 1987 restitution order by failing to file a
timely direct appeal.

  The judgment of the district court is AFFIRMED.